We are not persuaded that we are constrained by the decision inWeiss v. United States (308 U.S. 321) to condemn as illegal the disclosure and divulgence, by use in evidence, of the intercepted messages which were recorded by tapping wires in accordance with the statutes of the State as expressly authorized by the Constitution of the State (N.Y. Const., art. I, § 12; Code Crim. Pro., § 813-a). That case dealt with intercepted telephone messages procured without a court order and in violation of the laws of this State (Penal Law, § 1423, subd. 6) by a police officer acting under instructions of a post-office inspector, and the sole question decided was "whether the [Federal] trial court properly received in evidence intercepted telephone communications" (Weiss v. United States, 307 U.S. 621,308 U.S. 321, 326). While there are expressions in the opinion of the court which seem to go so far as to interpret the Federal statute as a substantive law forbidding all disclosure or divulgence, the decision was concerned only with the propriety of the receipt of such intercepted messages in evidence on the trial of a criminal case in a Federal court. The State of New York having provided, by Constitution and statute, certain specific methods by which it may exercise its fundamental power of gathering evidence of criminality and of prosecuting crime, it surely is not to be assumed that Congress intended to circumscribe that power unless it unequivocally indicated such an intent. A Federal *Page 18 
statute, it is recognized, must be presumed to be limited in effect to the Federal jurisdiction and not to supersede a State's exercise of its police power unless there be a clear manifestation to the contrary. (Townsend v. Yeomans,301 U.S. 441, 454; Atchison Ry. v. Railroad Comm., 283 U.S. 380,392-393; Savage v. Jones, 225 U.S. 501, 533.)
The order should be affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and FULD, JJ., concur; DYE, J., taking no part.
Order affirmed.